On Motion for Rehearing.
The Workmen's Compensation Law makes suitable provisions for payment of compensation for personal injuries sustained by an employee in the course of his employment, enumerating various specific injuries, from which incapacity to work is conclusively held to be total and permanent and the amount of compensation definitely fixed. For total incapacity, however, resulting from injuries not enumerated, compensation is allowable to an amount equal to sixty per cent of the employee's average weekly wages, but not more than $20 nor less than $7, for a period of not greater than 401 weeks; and, in case the disability is partial, equal to 60 per cent. of the difference between his average weekly wages before the injury and his average weekly wage-earning capacity during the existence of such partial incapacity not to exceed $20 per week and not to exceed 300 weeks. The law further provides, article 8307, § 4a, that: "No proceeding for compensation for injury under this law shall be maintained unless a notice of the injury shall have been given to the association or subscriber within thirty days after the happening thereof, and unless a claim for compensation with respect to such injury shall have been made within six months after the occurrence of same; or, in case of death of the employee or in the event of his physical or mental incapacity, within six months after death or the removal of such physical or mental incapacity. For good cause the board may, in meritorious cases, waive the strict compliance with the foregoing limitations as to notice, and the filing the claim before the board."
In the case of J. W. Mingus, Receiver v. Helen Florence Wadley et al.,115 Tex. 551, 285 S.W. 1084, 1087, Chief Justice Cureton, speaking for our Supreme Court, said: "The Workmen's Compensation Act having created the rights to be enforced and provided the remedy therefor, each step in the progress of the maturity of a claim from the time of the injury to its final adjudication is a mandatory requirement, necessary to the exercise of jurisdiction by the first and succeeding statutory agencies [citing numerous authorities]." And further stated that: "Suits to set aside awards are analogous to appeals from trial courts to Courts of Civil Appeals." *Page 241 
The claim under consideration not being one of the enumerated classes of injuries which the law designates as permanent total incapacity, we think, in failing to state whether such injury resulted in permanent or temporary, total or partial incapacity, is fatal to the exercise of jurisdiction by the Industrial Accident Board as well as the court to which the appeal was taken. "A claim for compensation with respect to injury," as demanded by the statute, is one for which an amount of compensation may be deducible from facts alleged. A wide distinction is made as to "notice of injury" and "claim for compensation." A notice of injury is directed to the subscriber, or insurance carrier, advising of the happening of the injury, and is to be given within thirty days; whilst, a "claim for compensation" is directed to be filed with the Industrial Accident Board within six months. "A claim for compensation" means money allowance, payable to the injured party or his legal representatives. So, where a claim does not state either an amount of money or give some data by which an amount can be calculated, it is not a claim for compensation within the contemplation of the law. The act discloses a legislative intent that the "claim for compensation," being a prerequisite of the right to sue on appeal, shall be a claim for money or data by which an amount of money may be ascertained. A mere notice to the board that the claimant sustained a general injury to the body, without stating the duration of disability or failing to give sufficient data from which an amount could be ascertained, is not, in our opinion, a "claim for compensation." Evidently, the Legislature, in fixing the period at six months after the injury for the filing of a claim for compensation with the board, was to grant sufficient time to the development of the result to the point that a state of facts exists which makes compensation due.
While the law does not prescribe any particular form for a claim for compensation, yet, a claim for money should embody the necessary essentials by which an amount may be found, showing: (1) That it is based on resultant injury for which compensation is allowable under the law; (2) that the injuries were received in a certain county, naming the county; (3) that the claimant's disability, if not one of the enumerated injuries conclusively total and permanent, is, in fact, permanent or temporary, total or partial; and (4) the claimant's average weekly wages, or such data that the amount might be ascertained by calculation.
In the Mingus-Wadley Case, supra, a claim which failed to state the county of the injury was held to be fatal to the exercise of jurisdiction on the trial court; and, we think, with equally good reason, a claim for compensation which does not state the claimant's average weekly wage, or some data by which it may be calculated, or a claim, as in the instant case, which does not show the extent of the injury, that is, whether the disability arising therefrom was total or partial, permanent or temporary, or some data by which compensation could be reasonably calculated, is fatal to the jurisdiction of the trial court. If "suits to set aside awards are analogous to appeals from trial courts to Courts of Civil Appeals," it could hardly be said that a suit for damages in a trial court which was lacking in pleadings to show jurisdiction of the trial court, would confer jurisdiction upon the Court of Civil Appeals. It is elemental that jurisdictional amount of a claim must be shown in the trial court, else the Court of Civil Appeals has no jurisdiction of the appeal. Thus, we adhere to the conclusion that the filing of a mere notice of injury or the happening of occurrence, without the filing of a "claim for compensation," does not invoke the jurisdiction of the first or succeeding statutory agencies, as provided by the Workmen's Compensation Law. The amount of the claim filed with the board determines the jurisdiction of the court to which an appeal or suit to set aside the award lies.
Appellee's motion for rehearing is overruled.